UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-7558


ISAAC GRAY,

                       Petitioner – Appellant,

          v.

J. MICHAEL STOUFFER; THE ATTORNEY GENERAL FOR THE STATE OF
MARYLAND,

                       Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:15-cv-00029-CCB)


Submitted:    March 14, 2017                 Decided:     March 17, 2017


Before FLOYD and     HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Isaac Gray, Appellant Pro Se. Edward John Kelley, OFFICE OF THE
ATTORNEY   GENERAL  OF   MARYLAND,  Baltimore,   Maryland,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Isaac       Gray    seeks    to    appeal    the     district    court’s      order

denying relief on his 28 U.S.C. § 2254 (2012) petition.                              The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                  See 28 U.S.C. § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the     merits,   a    prisoner    satisfies       this   standard    by

demonstrating         that     reasonable       jurists    would     find   that     the

district       court’s    assessment      of    the   constitutional        claims    is

debatable      or     wrong.      Slack   v.     McDaniel,    529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                       Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Gray has not made the requisite showing.                   Accordingly, we deny a

certificate of appealability and dismiss the appeal.                          We deny

Gray’s motion for appointment of counsel.                   We dispense with oral

argument because the facts and legal contentions are adequately



                                            2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3